Citation Nr: 0534721	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-10 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for angina secondary to 
chemotherapy associated with Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran retired in July 1974 after 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In April 2004, the Board 
remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In April 2004, the Board remanded the appeal for the RO to 
obtain treatment reports from the Durham VA Medical Center 
(VAMC) and to afford the veteran a VA cardiology examination 
to determine whether he has a cardiac disorder manifested by 
angina and, if so, whether it is at least as likely as not 
that the disorder is related to his service-connected 
Hodgkin's lymphoma or to the treatment therefor.

Accordingly, in May 2004, the veteran underwent a VA 
examination.  The examiner stated that he would lean away 
from cardiac etiology considering the veteran's symptom 
complex has not changed since the previous catheterization.

However, a July 2005 VA addendum reflects that a report of an 
ETT (exercise tolerance test) cardiolyte performed earlier 
that month found a grossly abnormal ST segment response to 
exercise and raised the possibility that this represents 
balanced ischemia.  The ETT was also reported as reproducing 
the veteran's chest pain.  The addendum further reflects 
that, based on the results of the ETT cardiolyte, cardiac 
catheterization was recommended.  Thus, a catheterization 
consult was requested.  However, a subsequent report of the 
catheterization is not of record.

Given the above, the Board observes that the record is still 
ambiguous as to whether the veteran currently has a cardiac 
disorder manifested by angina.  Thus, the Board observes that 
the results of the above catheterization consult are relevant 
to the appeal.  Moreover, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain and associate them with the claims 
file a report of the cardiac catheterization as well as 
current treatment reports from the Durham VAMC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all treatment 
reports from the Durham VAMC since July 
2005, to specifically include the report 
of the cardiac catheterization.  

2.  After completing all necessary 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for angina secondary to 
chemotherapy associated with Hodgkin's 
lymphoma.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


